UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CRYSTAL B. NWANERI,

                        Plaintiff,

                        v.                            Case No. 19-cv-01540 (TNM)

 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP, et al.,

                        Defendants.

                                     MEMORANDUM OPINION

       In her amended complaint, Crystal Nwaneri sues Quinn Emanuel Urquhart & Sullivan,

LLP, William Burck, Derek Shaffer, and Jon Corey—collectively, “the Defendants”—for

employment discrimination and related claims. Pending before the Court is the Defendants’

motion to dismiss. See Defs.’ Mot. to Dismiss Am. Compl. (“Defs.’ Mot.”), ECF No. 29. For

the reasons stated below, however, the case will be dismissed without prejudice for Nwaneri’s

failure to prosecute, and the motion to dismiss will be denied as moot. Also pending before the

Court is Nwaneri’s Notice of Procedural Errors and Rule Violations (“Pl.’s Notice”), ECF No.

37, which has been held in partial abeyance. Her requests for relief will be denied.

                                                I.

       Nwaneri began this employment discrimination and tort-based lawsuit in May 2019. See

Compl., ECF No. 1. Her former employer and the original sole defendant, Quinn Emanuel,

moved to dismiss. See Def.’s First Mot. to Dismiss (“Def.’s First MTD”), ECF No. 10. The

Court directed Nwaneri to file a response to the motion by October 9, 2019, and advised that if

she failed to respond, the Court could treat the motion as conceded and dismiss the case. See
9/9/2019 Order, ECF No. 11 (citing Fox v. Strickland, 837 F.2d 507, 509 (D.C. Cir. 1988)). No

response was filed by the deadline.

         Instead, on October 23, Nwaneri requested an extension, raising many service issues. See

Pl.’s Notice of Def.’s Failure to Effect Service, ECF No. 14. These purported service issues,

however, were largely created by Nwaneri’s failure to comply with Local Civil Rules (“LCvR”)

5.1 and 11.1; both Quinn Emanuel and the Court have, at times, received mail returned as

undeliverable from Nwaneri’s address of record. 1 See, e.g., Def.’s Notice of Inability to Serve at

1–3, ECF No. 13 (chronicling problems with service of process and communication with

Nwaneri); Def.’s Resp. to Pl.’s Notice at 3–5, ECF No. 16 (same); 11/18/2019 Mail Returned to

Court as Undeliverable, ECF No. 17. 2 Nwaneri objected to attempts to execute and obtain proof

of service by certified/restricted first-class mail and email, based on her belief that such attempts

were meant to “harass” her. See Pl.’s Notice of Def.’s Failure to Effect Service at 1. Although

Nwaneri acknowledged receipt of the Court’s Fox Order with the relevant response deadline, she

failed to inform the Court why her request for an extension—or her efforts to notify the Court of

the purported insufficient service—was delayed. See id. at 4.

         Even so, the Court granted Nwaneri’s request for an extension. The Court directed her to

respond to Quinn Emanuel’s motion by a new deadline of November 7, 2019. See 10/30/2019

Min. Order. She was again advised of the potential repercussions if she failed to respond. See

id. No response was filed by the extended deadline. On November 19, Quinn Emanuel filed a

Motion for Judgment (“Mot. for J.”), ECF No. 18. The Court granted Quinn Emanuel’s motion


1
 Many of Nwaneri’s filings, including the pending Notice of Procedural Errors and Rule
Violations, disregard Fed. R. Civ. P. 11(a), compounding the ability of the Court or the
Defendants to serve or formally communicate with her.
2
    All page citations are to the page numbers that the CM/ECF system generates.


                                                  2
to dismiss as conceded under LCvR 7(b), rendering its motion for judgment moot. See

11/20/2019 Order, ECF No. 19.

       On November 21, the Court received Nwaneri’s late-filed opposition (“Pl.’s Opp’n”),

ECF No. 21. Nwaneri also moved for the Court to accept the late filing. Docketing Mot., ECF

No. 20. That motion suggested that Nwaneri likely filed her opposition a day late and with the

wrong court. See Docketing Mot. Ex. A at 2, ECF No. 20-1 (date stamped by the U.S. Court of

Appeals for the D.C. Circuit). This Court, though, reopened the case in the interest of justice and

granted Nwaneri leave to file her late opposition. See 12/4/2019 Order, ECF No. 22. Quinn

Emanuel replied on December 20. Def.’s Reply to Opp’n (“Def.’s First Reply”), ECF No. 23.

       Within her opposition, Nwaneri raised many new facts. See, e.g., Pl.’s Opp’n at 3–9.

She requested that the Court accept these new facts and alternatively asked to amend her

complaint. Id. at 36–38. At that time, the case had been pending for over six months and not

once before motions briefing did Nwaneri amend her complaint as a matter of course or later

seek leave to amend. But the Court denied Quinn Emanuel’s motion to dismiss in part as it

related to untimely service of process and granted Nwaneri’s request to file an amended

complaint. See 8/10/2020 Order, ECF No. 25. Nwaneri was then ordered to file an amended

complaint on or before September 10, 2020. The Court warned Nwaneri that failure to adhere to

this deadline could lead the Court to rule on the rest of Quinn Emanuel’s motion and refuse

further attempts by Nwaneri to amend her complaint. Id.

       Even so, Nwaneri filed an amended complaint eight days after the deadline. Am.

Compl., ECF No. 27. The Court granted Nwaneri’s Motion for an Extension of Time, nunc pro




                                                3
tunc (“Pl.’s Extension Mot.”), ECF No. 26, to file the late amended complaint, 3 and the amended

complaint was deemed operative, see 9/25/2020 Order at 3, ECF No. 28. Nwaneri asserted that

she received the Court’s August 10 Order and other mailings late because of COVID-19 mail

delays, although the pattern of missed deadlines began before the onset of the pandemic. See id.

at 2. For its part, Quinn Emanuel has consistently certified that it has sent copies of its filings

and the Court’s orders and tried to contact Nwaneri by email. See, e.g., Notice of Appearance on

Behalf of Quinn Emanuel, ECF No. 7 at 2; LCvR 26.1 Statement at 3, ECF No. 8; Pro Hac Vice

Motion at 3, ECF No. 9; Def.’s First MTD at 10 n.2; Def.’s Notice of Inability to Serve at 3 &

n.1, 4; Def.’s Resp. to Pl.’s Notice at 12; Mot. for J. at 6; Def.’s First Reply at 9 n.3, 24.

          The Court then ordered Quinn Emanuel to respond to the amended complaint by

November 23. 9/25/2020 Order at 3. Because the amended complaint sued three new individual

defendants—Burck, Shaffer, and Corey—the Court also ordered the Clerk of Court to issue

summonses and to cause service to be effected on them by the U.S. Marshals Service (“USMS”).

See id.; see also 28 U.S.C. § 1915(d).

          On October 5, the Defendants” filed the pending motion to dismiss. Defs.’ Mot. at 11.

The Court advised Nwaneri to respond to the Defendants’ motion by November 5, or the Court

could treat the motion as conceded and dismiss the amended complaint. 10/6/2020 Order, ECF

No. 30.

          Instead of filing an opposition, Nwaneri filed the pending Notice of Procedural Errors

and Rule Violations. See Pl.’s Notice. Two days later, the Defendants responded and requested




3
  Nwaneri also requested CM/ECF access, see Pl.’s Extension Mot. at 2, but relief was denied
without prejudice because she disregarded LCvR 5.4(b)(2), see 9/25/2020 Order at 2–3. She has
since filed a corrected request, which the Court granted.


                                                   4
that the Court grant its motion to dismiss. Defs.’ Resp. to Pl.’s Notice (“Defs.’ Notice Resp.”) at

1–2, ECF No. 38.

       The Court construed Nwaneri’s Notice of Procedural Errors and Rule Violations as, in

part, a request for an extension of time. So the Court granted Nwaneri another extension to

respond to the Defendants’ motion to dismiss. See 11/6/2020 Min. Order. Nwaneri was ordered

to file an opposition by November 27, and she was advised that “further requests for an

extension of time will be disfavored.” Id. The Court held the rest of Nwaneri’s Notice of

Procedural Errors and Rule Violations in abeyance except for her request to expand the page

limit for her forthcoming opposition, which the Court denied. Id.

       The November 27 deadline passed and again, no opposition was filed. On December 14,

the Defendants filed a timely reply in support of their motion to dismiss. Defs.’ Reply in Supp.

of Mot. to Dismiss (“Defs.’ Reply”), ECF No. 39. On December 28—more than a month past

the deadline—Nwaneri renewed her request to file an opposition in excess of the 45-page limit.

Pl.’s Mot. for Leave to File in Excess of 45-Page Limit (“Pl.’s Mot. for Leave”), ECF No. 41. In

the same filing, she included “the first 45-pages” of her opposition. Id. at 6.

                                                 II.

       The Court considers (A) whether Nwaneri’s amended complaint should be dismissed for

failure to prosecute and (B) Nwaneri’s Notice of Procedural Errors and Rule Violations.

                                                 A.

       The Defendants argue that Nwaneri’s complaint should be dismissed for failure to state a

claim; they also raise her failure to prosecute as a ground for dismissal. See Defs.’ Mot. at 14,

20–21; Defs.’ Notice Resp. at 1–2; Defs.’ Reply at 3–4. As explained below, the Court

determines (1) that dismissal is appropriate here because of Nwaneri’s failure to prosecute and



                                                 5
(2) that Nwaneri’s late-filed motion to expand the page limit for her opposition does not change

this outcome.

                                                  1.

       Under Local Civil Rule 83.23, “[a] dismissal for failure to prosecute may be ordered by

the Court upon motion by an adverse party, or upon the Court’s own motion.” LCvR 83.23; see

also Peterson v. Archstone Cmtys. LLC, 637 F.3d 416, 418 (D.C. Cir. 2011) (“District courts

have inherent power to dismiss a case sua sponte for a plaintiff’s failure to prosecute or

otherwise comply with a court order.” (citing Link v. Wabash R.R. Co., 370 U.S. 626, 629

(1962))). Federal Rule of Civil Procedure 41(b) similarly states that “[i]f the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it.” “A Rule 41(b) dismissal is proper if, in view of the entire

procedural history of the case, the litigant has not manifested reasonable diligence in pursuing

the cause,” Bomate v. Ford Motor Co., 761 F.2d 713, 714 (D.C. Cir. 1985) (per curiam),

particularly when “the plaintiff has been previously warned that [she] must act with more

diligence, or if [she] has failed to obey the rules or court orders,” Smith-Bey v. Cripe, 852 F.2d

592, 594 (D.C. Cir. 1988) (cleaned up).

       Courts have long recognized the authority to dismiss for failure to prosecute as

“necessary in order to prevent undue delays in the disposition of pending cases and to avoid

congestion” in the courts. Link, 370 U.S. at 629–30. Although dismissal for failure to prosecute

is a “harsh sanction . . . ordinarily limited to cases involving egregious conduct by particularly

dilatory plaintiffs,” Angellino v. Royal Family Al-Saud, 688 F.3d 771, 775 (D.C. Cir. 2012)

(cleaned up), it is warranted “when lesser sanctions would not serve the interest of justice,”

Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167 (D.C. Cir. 1990).



                                                  6
       More, “[t]he court’s authority to dismiss a case for failure to prosecute or failure to

follow the court’s orders is not discarded simply because a plaintiff is proceeding pro se.” Allen

v. United States, 277 F.R.D. 221, 223 (D.D.C. 2011). Although a pro se plaintiff receives some

latitude in prosecuting her case, “such leeway does not constitute a license for a plaintiff filing

pro se to ignore the Federal Rules of Civil Procedure,” a court’s local rules, or a court’s orders.

Moore v. Robbins, 24 F. Supp. 3d 88, 97 (D.D.C. 2014) (cleaned up).

       And although Nwaneri is proceeding pro se, she is an experienced attorney, see, e.g.,

Am. Compl. ¶¶ 5, 27; Am. Compl. Ex. 1 ¶¶ 5–7, ECF No. 27-1, and is “presumed to have

knowledge of the legal system,” Lempert v. Power, 45 F. Supp. 3d 79, 81 n.2 (D.D.C. 2014).

“As a result, [she] is not entitled to the same level of solicitude often afforded non-attorney

litigants proceeding without legal representation.” Id.; see also Bristol Petroleum, 901 F.2d at

165–68 (affirming dismissal of a complaint with prejudice for “failure to file on time” and “a

pattern of negligent or willful disregard of court orders” when the plaintiff was “a law-trained

individual” who “can be presumed to have some acquaintance with the rules of the judicial

process and the consequences risked by their infringement”); Mann v. Castiel, 681 F.3d 368, 377

(D.C. Cir. 2012) (affirming dismissal of pro se litigants’ claim in part because they appeared to

be “businessmen with extensive litigation experience, one of whom had formal legal training”);

Curran v. Holder, 626 F. Supp. 2d 30, 33 (D.D.C. 2009) (stating that an attorney proceeding pro

se is “not automatically subject to the very liberal standards afforded to a non-attorney pro se

plaintiff because an attorney is presumed to have a knowledge of the legal system and need less

protections from the court” (cleaned up)).

       Nwaneri’s habitual lack of diligence and refusal to abide by this Court’s deadlines

warrants dismissal. As shown by this case’s procedural history detailed above, Nwaneri has



                                                  7
exhibited a pattern of disregarding the Local and Federal Rules of Civil Procedure and this

Court’s orders. The Court has granted Nwaneri multiple extensions, forgiven late filings,

allowed her to amend the complaint and add defendants, and even fully reopened the case. The

Court has also warned Nwaneri many times of the consequences of ignoring the Court’s

deadlines and applicable rules.

       Despite these clear warnings and ample opportunities, Nwaneri continues to ignore

deadlines and formal requirements. She has “not manifested reasonable diligence in pursuing”

this matter. Bomate, 761 F.2d at 714. “[I]n light of the plaintiff’s failure to file a timely

response and in order to protect the integrity of the judicial system,” Allen, 277 F.R.D. at 224,

the Court will dismiss this matter for failure to prosecute. The Defendants’ pending motion to

dismiss will be denied as moot.

                                                  2.

       Nwaneri’s untimely motion for leave to file an opposition in excess of the 45-page limit

does not alter the Court’s decision. See Pl.’s Mot. for Leave. As an initial matter, Nwaneri does

not include in this motion a request for an extension of time, nunc pro tunc, to file her

opposition. Even if the Court were to construe the motion as raising that request, though, the

outcome here would not change.

       Federal Rule of Civil Procedure 6(b) provides that a “court may, for good cause, extend

the time . . . on motion made after the time has expired if the party failed to act because of

excusable neglect.” The D.C. Circuit has explained that “[e]xcusable neglect is an equitable

concept that considers ‘all relevant circumstances’ surrounding the failure to act.” Cohen v. Bd.

of Trs. of the Univ. of D.C., 819 F.3d 476, 479 (D.C. Cir. 2016) (quoting Pioneer Inv. Servs. Co.

v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)). In considering whether “excusable



                                                  8
neglect” has been shown, “the Court may consider the danger of prejudice to the other party, the

length of the delay and its potential impact on judicial proceedings, the reason for the delay

(including the movant’s control, or lack thereof, with respect to the delay), and whether or not

the movant acted in good faith.” Gov’t Relations Inc. v. Howe, No. 05-cv-1081 (CKK), 2007

WL 201264, at *4 (D.D.C. Jan. 24, 2007) (citing Smith v. District of Columbia, 430 F.3d 450,

457 n.5 (D.C.Cir.2005) and Pioneer, 507 U.S. at 388, 395). Fault is a critical factor in the

analysis. See Wilson v. Prudential Fin., 218 F.R.D. 1, 3 (D.D.C. 2003) (“Courts have noted that

fault in the delay is perhaps the most important single factor, while the prejudice factor is of

relatively little importance.” (cleaned up)).

       Although her filing does not address Rule 6(b), the Court finds that Nwaneri’s failure to

timely file her opposition does not constitute “excusable neglect.” Critically, Nwaneri has not

shown good cause for the delay. Cf. id. (finding that the plaintiff had “failed to demonstrate

excusable neglect” when “[o]n the key factor of fault, the plaintiff clearly had control over the

events leading to the delay”). She acknowledges that her opposition was due November 27.

Pl.’s Mot. for Leave at 1. Her filing suggests that extra time was needed to respond to the

Defendants’ motion to dismiss and states that she “made best efforts to comply with the Court’s

order.” Id. at 2. But Nwaneri’s filing does not explain why she did not at the very least seek an

extension from the Court. More, the one-month delay in filing an opposition—in addition to the

other delays throughout this litigation—has prevented this case from progressing and prejudices

the Defendants.

       Thus, the Court still concludes that dismissal for failure to prosecute is proper. Cf. D.A.

v. District of Columbia, No. 07-cv-1084 (PLF/JMF), 2007 WL 4365452, at *2 (D.D.C. Dec. 6,

2007) (“A district court may exercise its discretion and decide not to consider a late-filed



                                                  9
response that falls short of the requirements of Rule 6(b) of the Federal Rules of Civil

Procedure.”), report and recommendation adopted, No. 07-cv-1084 (PLF/JMF), 2008 WL

11391183 (D.D.C. Jan. 8, 2008). Nwaneri’s pending motion for leave to file an opposition in

excess of the 45-page limit will be denied as moot.

                                          *      *       *

       The Defendants argue that this matter should be dismissed with prejudice. See Defs.’

Mot. at 55; Defs.’ Reply at 3. The Court acknowledges that Nwaneri’s failure to meet most, if

not all, of the original and extended filing deadlines has resulted in multiple delays, which have

caused the Defendants to expend additional resources. See, e.g., Defs.’ Mot. at 17 (“Nwaneri’s

studied, unwavering disregard for Court imposed deadlines and applicable rules has prejudiced

and will continue to prejudice Defendants.”). The Court does not find, however, that the extreme

sanction of dismissal with prejudice is warranted. Despite Nwaneri’s failure to adequately

prosecute this case, the Court is mindful that less drastic sanctions are available. Cf. Bonds v.

District of Columbia, 93 F.3d 801, 809 (D.C. Cir. 1996) (directing the district court to “consider

a less drastic” discovery sanction). Nwaneri’s case will therefore be dismissed without

prejudice. 4 Cf. James v. Nationastar Mortg. LLC, 323 F.R.D. 85, 87 (D.D.C. 2017) (explaining

that “dismissal without prejudice may, at times, mitigate the severity of the [dismissal]

sanction”).




4
  Such an outcome “is less Draconian than treating an unopposed motion to dismiss as
conceded, as this Court’s rules permit,” and “it may even be less prejudicial than reaching the
substance of a motion to dismiss without the benefit of any opposing argument, which will also
typically result in a decision on the merits.” James, 323 F.R.D. at 87.


                                                 10
                                                 B.

       The Court next considers Nwaneri’s Notice of Procedural Errors and Rule Violations.

First, Nwaneri argues that Defendants’ counsel, Richard Smith, failed to timely file an entry of

appearance for the individual defendants—Burck, Shaffer, and Corey—and that the entry of

appearance should have been filed along with the second motion to dismiss. See Pl.’s Notice at

4–5. Counsel instead entered an appearance for the individual defendants ten days later. See id.

at 5; see also Notice of Appearance on Behalf of Individual Defs., ECF No. 32. Plaintiff cites

Local Civil Rule 83.6(a)—which provides that “[a]n attorney eligible to appear may enter an

appearance in a civil action by signing any pleading described in Fed. R. Civ. P. 7(a), or by filing

a written notice of entry of an appearance listing the attorney’s correct address, telephone

number and bar identification number”—arguing that Rule 7(a) does not include motions to

dismiss. See Pl.’s Notice at 5. As a result, she demands that the second motion to dismiss be

declared “a nullity with respect to the individual defendants.” Id. at 10.

       While Nwaneri is correct that Smith entered his appearance on behalf of the individual

defendants after filing the motion to dismiss on their behalf, this error is of no consequence and

causes Nwaneri no prejudice. Smith, an attorney at Quinn Emanuel, has represented Quinn

Emanuel here since September 2019. See Notice of Appearance on Behalf of Quinn Emanuel.

The amended complaint raises individual claims against three attorneys associated with Quinn

Emanuel. See Am. Compl. ¶¶ 24–26. Thus, it is no surprise that Smith, a Quinn Emanuel

attorney who represents the firm, would also intend to represent the individual defendants.

       The argument proposed by Nwaneri has been rejected in similar contexts. For example,

in denying a motion to strike, another judge of this district explained:

            The plaintiff interprets Local Civil Rule 83.6 to mean that [defense
            counsel’s] notice of appearance cancelled the effectiveness of his


                                                 11
             submission [in support of motion to dismiss] . . . . This argument,
             although creative, lacks merit for reasons needing little explanation.
             Nothing in Local Civil Rule 83.6 suggests that an attorney disappears
             before the court for filing a notice of appearance after filing signed
             submissions as the plaintiff contends. [Counsel] properly appeared in this
             case, and the plaintiff as well as the court had adequate notice of
             [counsel’s] address, telephone number, and bar identification number, as
             required by the applicable rules. Accordingly, the court denies the
             plaintiff’s motion to strike.

Nwachukwu v. Rooney, 362 F. Supp. 2d 183, 190–91 (D.D.C. 2005) (citing Fed. R. Civ. P. 11(a)

and LCvR 83.6). Smith has been involved in this matter and there is no question that he

conveyed his intent to represent the individual defendants. He also formally signed the second

motion to dismiss and provided his contact information, though plaintiff likely already possessed

it. See Defs.’ Mot. at 56.

        Second, Nwaneri argues that the Defendants “thwarted the U.S. Marshal’s attempt to

effect service of the summons and First Amended Complaint on the individual defendants . . . by

claiming to accept service on defendants’ behalf without receiving and/or filing the necessary

waivers or authorizations establishing that the individual defendants had consented to such

service.” Pl.’s Notice at 1. She asks the Court to “[d]irect Smith to file the required designations

and/or waivers of each individual defendant establishing that [individuals at the firm] were duly

authorized to accept the service of process attempted by the USMS on October 19 and 20, 2020.”

Id. at 10.

        This argument misunderstands acceptance of service and waiver of any issues relating to

service. “[W]hen a party seeks affirmative relief from a court, it normally submits itself to the

jurisdiction of the court with respect to the adjudication of claims arising from the same subject

matter.” Mann, 681 F.3d at 374 (cleaned up). Because all defendants, including the newly

named individual defendants, filed a collective motion to dismiss—without raising any defective



                                                12
service of process or similar defense—they submitted themselves to this Court’s jurisdiction and

waived formal service of process. See Fed. R. Civ. P. 12(h)(1). As correctly noted by the

Defendants, doing so did not thwart any service efforts. See Defs.’ Notice Resp. at 2–3. The

Defendants’ acceptance of service in fact benefitted Nwaneri. See id. As a result, Nwaneri’s

request in this regard is meritless.

        Third, Nwaneri contends that the Defendants have violated the Court’s standing order

and the local rules. She argues that they filed a “lengthy motion” and seems to suggest that it

improperly exceeds the “45-page limit set by the Local Rules and the Court’s Standing Order.”

Id. at 2. In fact, the Defendants’ memorandum in support of its second motion to dismiss totals

46 pages, though the final page includes just a signature block. See Defs.’ Mot. at 46. The rest

of the filing consists of 37 pages of exhibits, see ECF Nos. 29-1; 29-2; 29-3; 29-4; a title page,

see Defs.’ Mot. at 1; a table of contents, see id. at 2–4; and a table of authorities, see id. at 5–10.

“The page limitation in Local Civil Rule 7(e) clearly refers to the ‘memorandum’ of law and

does not encompass attached exhibits.” Taylor v. Mills, 892 F. Supp. 2d 124, 135 n.16 (D.D.C.

2012); see also Standing Order ¶ 11(A), ECF No. 4 (stating that the 45-page limit applies to

“[m]emoranda of points and authorities”). This same rationale applies to the tables of contents

and authorities, which are not part of the memorandum and thus do not contribute to the total

page calculation. The Defendants “did not run afoul of the 45-page limit in LCvR 7(e),” Taylor,

892 F. Supp. 2d at 135 n.16, aside from perhaps the offending signature block, which barely

exceeds the 45-page limit and caused no prejudice to Nwaneri.

        The Court notes that Nwaneri filed a 69-page amended complaint, consisting of 34 counts

and accompanied by 12 pages of exhibits. See Am. Compl. It was therefore foreseeable that the

Defendants would file a “lengthy” motion in response. This is true especially because in actions



                                                  13
brought by pro se plaintiffs, the Court considers “filings as a whole before dismissing a

complaint” on the merits. Schnitzler v. United States, 761 F.3d 33, 38 (D.C. Cir. 2014) (citing

Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999)). More, the Court granted

Nwaneri an extension to respond to the Defendants’ motion. See 11/6/2020 Min. Order.

       Nwaneri also suggests that the Defendants have improperly introduced information

outside the pleadings. See Pl.’s Notice at 7. She states that “[w]hile the motion masquerades as

a Rule 12(b)(6) motion to dismiss, in reality, it is a shameless effort to smear and falsely malign

Plaintiff, deflect from the allegations of the First Amended Complaint, and improperly prejudice

this Court.” Id. Nwaneri contends that the motion violates “Directive 12(a) of the [Court’s]

Standing Order.” Id.; see also Standing Order ⁋ 12(A) (directing parties to comply with the

instructions pertaining to motions for summary judgment “[i]f a motion to dismiss presents

matters outside the pleadings”). She also asserts that the Defendants’ “statement of ‘facts’

ramble on for 10 pages with allegations that are not only false but also bear no relation to the

pleadings or the allegations of the amended complaint.” Id. at 8. Nwaneri argues that the

Defendants’ “reliance on matters outside the pleadings are not limited to the ‘facts’ section; the

motion presents other extraneous, damaging, and false allegations.” Id. at 8–9. As a result,

Nwaneri states that her “ability to fully respond” to the motion was “hindered.” Id. at 9.

       Even if the Defendants introduced information from outside the scope of the pleadings,

“[t]he decision to convert a motion to dismiss into a motion for summary judgment . . . is

committed to the sound discretion of the trial court.” Flynn v. Tiede-Zoeller, Inc., 412 F. Supp.

2d 46, 50 (D.D.C. 2006). If the Court needed to rely on such information to resolve the

Defendants’ motion to dismiss, then converting the motion to dismiss into a motion for summary

judgment would likely be appropriate. Accord Bowe-Connor v. Shinseki, 845 F. Supp. 2d 77, 86



                                                 14
(D.D.C. 2012) (converting a motion to dismiss into a motion for summary judgment when the

Court had to “look outside the pleadings to resolve [the] defendant’s motion to dismiss”). But

because the Court is not considering the merits of the Defendants’ motion, whether the

Defendants’ motion should be converted is now irrelevant.

       In any event, it does not appear that the Defendants have introduced inappropriate

information. Nwaneri does not pinpoint the information that she believes is improperly

presented. Upon review, the Defendants discuss: Nwaneri’s credentials and dates and details of

hire; her assignments and work performance; and the timing and basis for her termination. See,

e.g., Defs.’ Mot. at 12; 17–19. Nwaneri also discusses these topics throughout her complaint.

See, e.g., Am. Compl. at 1–8, 10–26. The Defendants discuss the underlying EEOC charge,

administrative proceedings, and outcome. See, e.g., Defs.’ Mot. at 13–14. Likewise, Nwaneri

discusses those topics and attaches the EEOC charge as an exhibit to her complaint. See, e.g.,

Am. Compl. at 7–8, 18, 23, 31–33; Am. Compl. Ex. 1.

       The Defendants refer to a dispute between Quinn Emanuel and Nwaneri’s father-in-law,

which prompted arbitration and litigation. See, e.g., Defs.’ Mot. at 19, 29–34. Nwaneri herself

raises these facts to support retaliation claims. See, e.g., Am. Compl. at 6–7, 25–33, 37, 41–42,

48, 63–64. In referencing other facts throughout their motion, the Defendants cite almost

exclusively to the amended complaint. See, e.g., Defs.’ Mot. at 22, 26–27, 32, 36–37, 39–40,

43–53, 55. And the exhibits attached by the Defendants appear to be mostly documents of which

this Court may take judicial notice. See Defs.’ Mot. Exs. 1–4, ECF Nos. 29-1, 29-2, 29-3, 29-4;

Covad Commc’ns Co. v. Bell Atl. Corp., 407 F.3d 1220, 1222 (D.C. Cir. 2005) (stating that a

court may take “judicial notice of facts on the public record” in other proceedings (cleaned up)).




                                                15
       Thus, Nwaneri is not entitled to the relief she seeks in her Notice of Procedural Errors

and Rule Violations. The allegations that she raises do not change the outcome here, and

dismissal for failure to prosecute remains appropriate.

                                                III.

       In sum, the Court finds that Nwaneri’s failure to timely respond to the Defendants’

motion to dismiss—in addition to her disregard of other deadlines throughout this litigation—

warrants dismissal for failure to prosecute. Although Nwaneri contends that the Defendants have

committed several procedural errors, she is not entitled to the relief she seeks in her Notice of

Procedural Errors and Rule Violations.

       For these reasons, Nwaneri’s amended complaint and this matter will be dismissed. A

separate Order will issue.


                                                                            2020.12.30
                                                                            10:22:07 -05'00'
Dated: December 30, 2020                               TREVOR N. McFADDEN, U.S.D.J.




                                                 16